Case 8:19-cv-00060-JVS-ADS Document 126 Filed 01/31/20 Page 1 of 3 Page ID #:1795



   1    DAVID SANFORD (Appearance Pro Hac Vice)
        dsanford@sanfordheisler.com
   2    SANFORD HEISLER SHARP, LLP
   3    700 Pennsylvania Ave, SE, Suite 300
        Washington, DC 20003
   4    Telephone: (202) 499-5200
        Facsimile: (202) 499-5199
   5
        JILL SANFORD (SBN 185757)
   6    jsanford@sanfordheisler.com
   7    EDWARD CHAPIN (SBN 53287)
        echapin2@sanfordheisler.com
   8    SANFORD HEISLER SHARP, LLP
        655 W Broadway, Suite 1700
   9    San Diego, CA 92101
  10    Telephone: (619) 577-4253
        Facsimile: (619) 677-4250
  11
        (Add’l Counsel Listed on Next Page)
  12
  13                             UNITED STATES DISTRICT COURT
  14                           CENTRAL DISTRICT OF CALIFORNIA
  15
  16    DAWN KNEPPER, on behalf of            CASE NO. 8:19-CV-00060-JVS-ADS
        herself and all others similarly
  17    situated,                             JOINT STIPULATION TO (i) DISMISS
  18                                          WITH PREJUDICE ALL CLAIMS OF
                           Plaintiffs,        PLAINTIFF DAWN KNEPPER
  19                                          AGAINST ALL SERVED AND
               vs.                            UNSERVED DEFENDANTS (COUNTS
  20                                          1 – 7 AND 11 – 12 OF THE SECOND
        OGLETREE, DEAKINS, NASH,              AMENDED COMPLAINT),
  21    SMOAK & STEWART, P.C.,                (ii) DISMISS WITHOUT PREJUDICE
        CHARLES MATTHEW KEEN                  THE REPRESENTATIVE CLAIM
  22    & KIM FRANKLIN EBERT,                 UNDER THE CALIFORNIA PRIVATE
  23                                          ATTORNEYS GENERAL ACT
                           Defendants.        (COUNT 10 OF THE SECOND
  24                                          AMENDED COMPLAINT), AND (iii)
  25                                          CLOSE THIS CASE

  26
                                              Judge:     Hon. James V. Selna
  27
  28
        Case No. 8:19-cv-00060-JVS-ADS                    JOINT STIP. TO DISMISS WITH PREJUDICE ALL
                                                          CLAIMS OF PLTF. AGAINST ALL SERVED AND
                                              -1-      UNSERVED DEFTS, DISMISS WITHOUT PREJUDICE
                                                                THE PAGA COUNT 10, AND CLOSE CASE
Case 8:19-cv-00060-JVS-ADS Document 126 Filed 01/31/20 Page 2 of 3 Page ID #:1796



   1   DANIELLE FUSCHETTI (SBN 294065)
       dfuschetti@sanfordheisler.com
   2   SANFORD HEISLER SHARP, LLP
   3   111 Sutter Street, Suite 975
       San Francisco, CA 94104
   4   Telephone: (415) 795-2020
       Facsimile: (415) 795-2021
   5
       LEIGH ANNE ST. CHARLES (Appearance Pro Hac Vice)
   6   lstcharles@sanfordheisler.com
       SANFORD HEISLER SHARP, LLP
   7   611 Commerce St., Suite 3100
       Nashville, TN 37203
   8   Telephone: (615) 434-7000
       Facsimile: (615) 434-7020
   9
       AASHISH Y. DESAI (SBN 187394)
  10   aashish@desai-law.com
       DESAI LAW FIRM, P.C.
  11   3200 Bristol St., Suite 650
  12   Costa Mesa, CA 92626
       Telephone: (949) 614-5830
  13   Facsimile: (949) 271-4190

  14   Attorneys for Plaintiff and the Classes

  15   NANCY L. ABELL (SBN 88785)
       nancyabell@paulhastings.com
  16   DEBORAH S. WEISER (SBN 167132)
       deborahweiser@paulhastings.com
  17   VALERIE M. MAREK (SBN 301540)
       valeriemarek@paulhastings.com
  18   PAUL HASTINGS LLP
       515 South Flower Street
  19   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
  20   Telephone: (213) 683-6000
       Facsimile: 1(213) 627-0705
  21
       PAUL W. CANE, JR. (SBN 100458)
  22   paulcane@paulhastings.com
  23   PAUL HASTINGS LLP
       101 California Street
  24   Forty-Eighth Floor
       San Francisco, California 94111
  25   Telephone: (415) 856-7000
       Facsimile: (415) 856-7100
  26
       Attorneys for Defendants
  27   OGLETREE, DEAKINS, NASH, SMOAK
       & STEWART, P.C., CHARLES MATTHEW KEEN
  28   and KIM FRANKLIN EBERT
        Case No. 8:19-cv-00060-JVS-ADS                    JOINT STIP. TO DISMISS WITH PREJUDICE ALL
                                                          CLAIMS OF PLTF. AGAINST ALL SERVED AND
                                                 -2-   UNSERVED DEFTS, DISMISS WITHOUT PREJUDICE
                                                                THE PAGA COUNT 10, AND CLOSE CASE
Case 8:19-cv-00060-JVS-ADS Document 126 Filed 01/31/20 Page 3 of 3 Page ID #:1797



   1                                       STIPULATION
   2          The parties, through their counsel of record, hereby stipulate:
   3          1)      All claims of the last remaining Plaintiff in this action, Dawn Knepper,
   4   specifically including Counts 1 through 7 and 11 through 12 of the Second
   5   Amended Complaint – DKT 57-3 (as amended by DKT 113), shall be dismissed in
   6   their entirety with prejudice against all Defendants, Ogletree, Deakins, Nash,
   7   Smoak & Stewart, P.C., Charles Matthew Keen, Kim Franklin Ebert, Ronald
   8   Chapman, Jr., Joseph Clees and Joseph Beachboard;
   9          (2)     Count 10 of the Second Amended Complaint, the California Private
  10   Attorneys General Act representative action, currently stayed by the Court, shall be
  11   dismissed without prejudice;
  12          (3)     Plaintiff Knepper and Defendants each shall bear their own attorneys’
  13   fees and costs; and
  14          (4)     This case shall be closed.
  15          IT IS SO STIPULATED.
  16    DATED: January 30, 2020            SANFORD HEISLER SHARP, LLP
  17
                                           By: /s/ David Sanford
  18                                                           David Sanford
  19                                                    (appearance Pro Hac Vice)
                                           Attorneys for Plaintiff, DAWN KNEPPER, in her
  20                                       individual and representative capacities

  21                                       Nancy Abell has authorized Plaintiff’s Counsel to
                                           efile this pleading and concurs in its content.
  22    DATED: January 30, 2020            PAUL HASTINGS LLP
  23
  24                                       By: /s/ Nancy L. Abell
                                                             Nancy L. Abell
  25                                       Attorneys for Defendants
                                           OGLETREE, DEAKINS, NASH, SMOAK &
  26                                       STEWART, P.C., CHARLES MATTHEW
                                           KEEN and KIM FRANKLIN EBERT
  27
  28
        Case No. 8:19-cv-00060-JVS-ADS                       JOINT STIP. TO DISMISS WITH PREJUDICE ALL
                                                             CLAIMS OF PLTF. AGAINST ALL SERVED AND
                                                   -3-    UNSERVED DEFTS, DISMISS WITHOUT PREJUDICE
                                                                   THE PAGA COUNT 10, AND CLOSE CASE
